DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is responsive to the amendment filed on 02/26/2021.  As directed by the amendment: claim 1 has been amended.  Thus, claims 1, 2, 4, and 7 – 13 are presently pending in this application.

Response to Arguments
Applicant’s arguments, see pages 6 – 8, filed 02/26/2021, with respect to claims 1, 2, 4, and 7 – 13 have been fully considered and are persuasive.  The rejection of claims 1, 2, 4, and 7 – 13 has been withdrawn. 

Allowable Subject Matter
Claims 1, 2, 4, and 7 – 13 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, cited prior arts do not teach that the spring sleeve comprises an outer flange supporting the proximal end of the spring and comprises a widened section adjacent to the outer flange for securing the proximal end of the spring, wherein the spring element is a compression spring comprising closed ring elements at the ends where spring winding form parallel double rings that run perpendicular to the centerline of the spring and are seated on and held by the widened section.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH T BUI whose telephone number is (571)270-1028.  The examiner can normally be reached on M - F 8 - 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan R Price can be reached on 571-270-5421.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ANH T. BUI
Examiner
Art Unit 3783



/Anh Bui/Examiner, Art Unit 3783                                                                                                                                                                                                        
/LAURA A BOUCHELLE/Primary Examiner, Art Unit 3783